COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS








IN RE:  SONNY DALE MOORE,



                            Relator.

§
 
§
 
§
 
§
 
§
 
 § 




No. 08-10-00177-CR

AN ORIGINAL PROCEEDING
                        IN MANDAMUS



 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS


            Relator, Mr. Sonny Dale Moore, has filed a pro se petition for writ of mandamus requesting
that this Court order the Judge of the 83rd Judicial District Court of Pecos County, Texas to forward
his application for writ of habeas corpus to the Texas Court of Criminal Appeals pursuant to Article
11.07, § 3(c).  
            Texas Courts of Appeal have no authority to issue writs of mandamus in criminal law matters
related to post-conviction felony convictions.  See Tex.Code Crim.Proc.Ann. art. 11.07, § 5
(Vernon 2005).  Such authority is vested exclusively in the Texas Court of Criminal Appeals.  In re
McAfee, 53 S.W.3d 715, 718 (Tex.App.--Houston [1st Dist.] 2001, no pet.).  Because this Court does
not have jurisdiction to consider Relator’s petition, it is DENIED.
Before Chew, C.J., McClure, and Rivera, JJ.

September 29, 2010                                                    
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)